NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SLATER THOMAS MOODY,                           )
DOC #R58049,                                   )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D17-3322
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Kim Campbell, Judge.


PER CURIAM.


              Affirmed.


SILBERMAN, CRENSHAW, and BADALAMENTI, JJ., Concur.